*238MEMORANDUM
GORDON, J.
Notwithstanding the ruling of the Court of Appeals in Mellon v. Jones, 51 F. (2d) 431, it would seem that by reason of the decision of the Court of Appeals in Philadelphia National Bank v. McKinlay, 63 App. D. C. 296, this Court would be warranted in appointing a receiver, as prayed in the bill, if all the parties in interest were within the jurisdiction of this Court. But inasmuch as the General Engineering Corporation of Pennsylvania, who is the primary party defendant and with whom the Government entered into the original construction contract, has not been brought within the jurisdiction of the Court the prayer for the appointment of a receiver will be denied.